AUDIBLE, INC. [audible_8k.htm]
SERIES A INVESTOR RIGHTS AGREEMENT


    This Series A Investor Rights Agreement (the "Agreement") is entered into as
of the ___ day of August, 2003, by and among Audible, Inc., a Delaware
corporation (the "Company") and Apax Excelsior VI Partners, L.P., Apax Excelsior
VI-A C.V., Apax Excelsior VI-B C.V. and Patricof Private Investment Club III,
L.P. (collectively, the "Investor").
 
Recitals
 
    Whereas, pursuant to that certain Stock Purchase Agreement of even date
herewith by and between Investor and Microsoft Corporation, Investor is
acquiring from Microsoft Corporation 100% of the issued and outstanding shares
of the Company’s Series A Convertible Preferred Stock, $0.01 par value per share
(the "Series A Stock");
 
    Whereas, in connection with its acquisition of the Series A Stock, the
Investor has agreed to make certain changes to the rights and preferences of the
Series A Stock; and
 
    Whereas, in connection with its acquisition of the Series A Stock and the
changes to the rights and preferences of the Series A Stock, Company and
Investor have agreed to enter into this Agreement in order to provide certain
rights to Investor.
 
    Now, Therefore, in consideration of the foregoing recitals, premises and the
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
    Section 1.    No Assumption of Prior Agreement. Investor specifically
acknowledges and agrees that while it is acquiring 100% of the outstanding
Series A Stock from Microsoft Corporation, it is not acquiring, and will not
acquire, any of the rights or obligations of Microsoft Corporation under that
certain Series A Convertible Preferred Stock Purchase Agreement dated as of
February 8, 2001 by and among the Company and Microsoft Corporation (unless such
rights or obligations are otherwise set forth in this Agreement).
 
    Section 2.    Participation Right. If at any time on or before the fifth
(5th ) anniversary of this Agreement, the Company shall sell and issue equity
securities for financing purposes (a "New Issuance"), the Company shall offer to
Investor (for so long as Investor continues to own 100% of the Series A Stock
acquired on the date hereof (or shares of the Company’s common stock, par value
$0.01 (the "Common Stock") issuable upon conversion of the Series A Stock)), by
written notice at least ten (10) days prior to the proposed New Issuance, the
opportunity to purchase its pro rata share of such equity securities upon the
same terms and conditions as the other participants in such New Issuance, as set
forth in the Company’s written notice. Investor’s pro rata share shall be equal
to the ratio of (a) the number of shares of the Common Stock (including all
shares of Common Stock issued or issuable upon conversion of all Company
preferred stock held by Investor) of which such Investor is deemed to be a
holder immediately prior to the date of the New Issuance to (b) the total number
of shares of the Company’s outstanding Common Stock (including all shares of
Common Stock issued or issuable upon conversion of the Company’s preferred stock
or upon the exercise of any outstanding warrants or

       

--------------------------------------------------------------------------------

 

options) immediately prior to the date of the New Issuance. Investor may accept
the Company's offer as to the full number of shares offered to it, or any lesser
number, by written notice thereof given by it to the Company within five (5)
days after the delivery to Investor of Company’s notice regarding the New
Issuance. In such event, the Company shall sell and Investor shall buy, upon the
terms and conditions specified in the notice, the number of shares agreed to be
purchased by Investor. The purchase rights of Investor set forth in this Section
2 may not be transferred other than to Affiliates of Investor. For the purposes
of this Agreement, "Affiliate" shall have the meaning set forth in Rule 405
promulgated under the Securities Act of 1933, as amended.
 
    Section 3.    Board of Directors. For so long as Investor continues to hold
at least fifty percent (50%) of the Series A Stock (or shares of Company common
stock issuable upon conversion of the Series A Stock) acquired by such funds on
the date hereof, Investor shall be entitled to designate one person for election
to the Company’s Board of Directors (the "Investor Representative"), which
Investor Representative shall be selected by Investor. The Investor
Representative shall be elected to the Board of Directors as of the date hereof
as a Class II director by a resolution of the Board of Directors. At the time of
each annual meeting of stockholders at which Class II directors are elected, the
Company agrees to take all such action as may be required under applicable law:
(a) to include the Investor Representative in the slate of nominees for the
class of directors in which the Investor Representative is designated to be
recommended by the Board of Directors for election by the Company stockholders,
and (b) to use its best efforts to cause the election of the Investor
Representative to the Board of Directors, including nominating such individual
to be elected as a director. In the event that a vacancy is created on the Board
of Directors at any time by the death, disability, retirement, resignation or
removal of the Investor Representative, the Company and the remaining directors
will cause the vacancy created thereby to be filled by a new designee of
Investor as soon as possible.
 
    Section 4.    Registration of Shares.


      4.1      Demand Registration.


      (a)    At any time and from time to time, Investor may make written
requests on the Company for the registration under the Securities Act of the
shares of Company common stock (the "Common Stock") issuable upon conversion of
the Series A Stock (the " Conversion Shares") having an anticipated aggregate
offering price (net of discounts and commissions) of at least $5,000,000. The
Company shall have no obligation to file more than two (2) registration
statements under the Securities Act with respect to such requests; provided,
however, that if the Conversion Shares may be registered on Form S-3 (or any
successor form with similar "short form" disclosure requirements), the Investor
shall have unlimited rights to request registration of its Conversion Shares on
Form S-3 (or such successor form), provided, however, that each such
registration of Conversion Shares shall have an anticipated aggregate offering
price (net of discounts and commissions) of at least $500,000. Each such request
described in the preceding two sentences shall be hereinafter referred to as a
"Demand Registration." Any Demand Registration will specify the number of
Conversion Shares proposed to be sold and will also specify the intended method
of disposition thereof.

       

--------------------------------------------------------------------------------

 

      (b)    A registration will not be deemed to have been effected as a Demand
Registration unless it has been declared effective by the Securities and
Exchange Commission (the "Commission") and the Company has complied in all
material respects with its obligations under this Agreement with respect
thereto; provided, however, that if, after it has become effective, the offering
of shares of Common Stock pursuant to such registration is or becomes the
subject of any stop order, injunction or other order or requirement of the
Commission or any other governmental or administrative agency, or if any court
prevents or otherwise limits the sale of the shares of Common Stock pursuant to
the registration at any time within one hundred eighty (180) days after the
effective date of the registration statement, such registration will be deemed
not to have been effected. If (i) a registration requested pursuant to this
Section 4.1 is deemed not to have been effected or (ii) the registration
requested pursuant to this Section 4.1 does not remain effective for a period of
at least one hundred eighty (180) days beyond the effective date thereof or,
with respect to an underwritten offering of Conversion Shares, until ninety (90)
days after the commencement of the distribution by the Investor of the
Conversion Shares included in such registration statement, then the Company
shall continue to be obligated to effect such registration pursuant to this
Section 4.1. The Investor shall be permitted to withdraw all or any part of the
Conversion Shares from a Demand Registration at any time prior to the effective
date of such Demand Registration.


      (c)    If the Investor so elects, the offering of Conversion Shares
pursuant to Demand Registration shall be in the form of an underwritten
offering. The Investor shall select one or more nationally recognized firms of
investment bankers reasonably acceptable to the Company to act as the lead
managing underwriter (the "Underwriter") in connection with such offering and
shall select any additional investment bankers and managers to be used in
connection with the offering.


      4.2      Piggy-Back Registration


      (a)    If at any time the Company proposes to file a registration
statement under the Securities Act with respect to an offering by the Company
for its own account or for the account of any of its respective security holders
(other than a registration statement on Form S-4 or S-8 (or any substitute form
that may be adopted by the Commission) or a Demand Registration pursuant to
Section 4.1), then the Company shall give prompt written notice of such proposed
filing to the Investor as soon as practicable (but in no event less than 20 days
before the anticipated filing date), and such notice shall offer Investor the
opportunity to register such number of Conversion Shares as Investor may request
(which request shall specify the Conversion Shares intended to be disposed of by
Investor and the intended method of distribution thereof) (a "Piggy-Back
Registration"). The Company shall use its best efforts to cause the managing
Underwriter or Underwriters of a proposed underwritten offering to permit the
Conversion Shares requested to be included in a Piggy-Back Registration to be
included on the same terms and conditions as any similar securities of the
Company or any other security holder included therein and to permit the sale or
other disposition of such Conversion Shares in accordance with the intended
method of distribution thereof.

       

--------------------------------------------------------------------------------

 

Except as set forth in Section 4.2(c), Investor shall have the right to withdraw
its request for inclusion of its Conversion Shares in any registration statement
pursuant to this Section 4.2 by giving written notice to the Company of its
request to withdraw, provided, however, that in the event of such withdrawal,
Investor shall be responsible for all fees and expenses (including fees and
expenses of counsel) incurred by Investor prior to such withdrawal except as set
forth in Section 4.2(c). The Company may withdraw a Piggy-Back Registration at
any time prior to the time it becomes effective.


      No registration effected under this Section 4.2, and no failure to effect
a registration under this Section 4.2, shall relieve the Company of its
obligation to effect a registration upon the request of Investor pursuant to
Section 4.1, and no failure to effect a registration under this Section 4.2 and
to complete the sale of Conversion Shares in connection therewith shall relieve
the Company of any other obligation under this Section 4.


      (b)    Notwithstanding anything to the contrary contained herein, if the
managing Underwriter or Underwriters of any underwritten offering described in
Section 4.2 have informed, in writing, the Investor that it is their opinion
that the total number of shares which the Company, the Investor and any other
persons desiring to participate in such registration intend to include in such
offering is such as to materially and adversely affect the success of such
offering, then the number of shares to be offered shall be reduced or limited in
the following order of priority: (x) first, the number of shares to be offered
by all other holders of securities of the Company other than the Investor or
others who have registration rights to the extent necessary to reduce the total
number of shares as recommended by such managing Underwriters; and (y) second,
if further reduction or limitation is required, the number of shares to be
offered for the account of Investor shall be reduced or limited to the extent
necessary to reduce the total number of shares as recommended by such managing
Underwriters; provided, however, that the reduction for the account of the
Investor shall not result in the aggregate number of shares of the Investor
included in the offering to be less than 25% of the total number of shares
offered.


      (c)    Withdrawal Election. If, as a result of the proration provisions of
Section 4.2(b), Investor shall not be entitled to include at least 50% of the
Conversion Shares in a Piggy-Back Registration that Investor has requested to be
included, Investor may elect to withdraw its request to include Conversion
Shares in such registration (a "Withdrawal Election") without incurring any
liability for its fees and expenses; provided, however, that a Withdrawal
Election shall be irrevocable and, after making a Withdrawal Election, Investor
shall no longer have any right to include Conversion Shares in the Piggy-Back
Registration as to which such Withdrawal Election was made.


      4.3      Registration Procedures. Whenever the Company is required to
effect or cause the registration of Conversion Shares pursuant to Section 4.1,
the Company will use its best efforts to effect the registration and the sale of
such Conversion Shares in accordance with the intended method of disposition
thereof as quickly as practicable, and in connection with any such request:

       

--------------------------------------------------------------------------------

 

         (a)    The Company will prepare and file with the Commission a
registration statement (which, in the case of an underwritten public offering,
shall be on Form S-3 (unless the Company does not qualify for use of Form S-3 in
a registration involving only a secondary offering as provided in the General
Instructions to Form S-3 in such registration, in which case such registration
statement shall be a Form S-1) or other form of general applicability
satisfactory to the managing underwriter selected as therein provided) with
respect to such securities and use best efforts to cause such registration
statement to become and remain effective until the completion of the
distribution; provided, however, that the Company shall be required to keep any
registration statement effective at least ninety (90) days.


         (b)    The Company will prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for the period specified in Section 4.3(a) and as to comply
with the provisions of the Securities Act with respect to the disposition of all
Conversion Shares covered by such registration statement in accordance with the
intended method of disposition set forth in such registration statement for such
period.


        (c)    The Company will, as far in advance as practical, prior to filing
a registration statement or prospectus or any amendment or supplement thereto,
furnish copies of such registration statement as proposed to be filed, together
with exhibits thereto, to (i) Investor, (ii) not more than one counsel
representing Investor, and (iii) each Underwriter, if any, of the Conversion
Shares covered by such registration statement, which documents will be subject
to review and approval by the foregoing within five (5) days after delivery, and
thereafter as far in advance as practical, furnish to Investor, counsel and
Underwriters, if any, for their review and comment such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents or information as Investor,
counsel or Underwriters may reasonably request in order to facilitate the
disposition of the Conversion Shares owned by the participating Investor.


        (d)    After the filing of the registration statement, the Company will
promptly notify Investor of any stop order issued or threatened by the
Commission and take all reasonable actions required to prevent the entry of such
stop order or to remove it if entered.


        (e)    The Company will use its best efforts to (i) register or qualify
the Conversion Shares under such other securities or blue sky laws of such
jurisdictions in the United States as Investor reasonably (in light of
Investor’s intended plan of distribution) requests, and (ii) cause such
Conversion Shares to be registered with or approved by such other governmental
agencies or authorities in the United States as may be necessary by virtue of
the business and operations of the Company and do any and all

       

--------------------------------------------------------------------------------

 

other acts and things that may be reasonably necessary or advisable to enable
Investor to consummate the disposition of the Conversion Shares; provided,
however, that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (B) subject itself to taxation in any jurisdiction
where it would not be subject to taxation but for actions taken pursuant to this
Section 4.3 or (C) consent to general service of process in any such
jurisdiction.


        (f)    The Company will immediately notify Investor, at any time when a
prospectus relating to Conversion Shares is required to be delivered under the
Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the Investor, such prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and promptly make
available to Investor any such supplement or amendment.


        (g)    The Company and Investor will enter into customary agreements
including, if applicable, an underwriting agreement in customary form and which
is reasonably satisfactory to the Company (which shall not require the Investor
to indemnify the underwriter with respect to misstatements or omissions in the
registration statement other than such misstatements or omissions in written
material supplied by Investor). The Company and Investor will also take such
other actions as are reasonably required in order to expedite or facilitate the
disposition of such Conversion Shares; and Investor may, at its option, require
that any or all of the representations, warranties and covenants of the Company
made to or for the benefit of such Underwriters also be made to and for the
benefit of Investor.


        (h)    The Company will make available to Investor (and its counsel) and
each Underwriter, if any, subject to restrictions imposed by the United States
federal government or any agency or instrumentality thereof, copies of all
correspondence between the Commission and the Company, its counsel or auditors
and will also make available for inspection by Investor, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained to represent Investor
(collectively, the "Inspectors"), all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the "Records")
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers and employees to supply all
information reasonably requested by any Inspectors in connection with such
registration statement. Records which the Company determines, in good faith, to
be confidential and which it notifies the Inspectors are confidential shall not
be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the disclosure or release of such Records is requested or
required pursuant to oral questions, interrogatories, requests for information
or documents or a subpoena or other order from a court of competent jurisdiction
or other process; provided, however, that prior to any disclosure or release
pursuant to clause (ii), the Inspectors shall provide the Company with prompt
notice of any such request or requirement so that the Company may seek an
appropriate protective

       

--------------------------------------------------------------------------------

 

order or waive such Inspectors’ obligation not to disclose such Records; and,
provided further, however, that if failing the entry of a protective order or
the waiver by the Company permitting the disclosure or release of such Records,
the Inspectors, upon advice of counsel, are compelled to disclose such Records,
the Inspectors may disclose that portion of the Records which counsel has
advised the Inspectors that the Inspectors are compelled to disclose. Investor
agrees that information obtained by it solely as a result of such inspections
(not including any information obtained from a third party who, insofar as is
known to Investor after reasonable inquiry, is not prohibited from providing
such information by a contractual, legal or fiduciary obligation to the Company)
shall be deemed confidential and shall not be used by it as the basis for any
market transactions in the securities of the Company or its Affiliates unless
and until such information is made generally available to the public. Investor
further agrees that it will, upon learning that disclosure of such Records is
sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at the Company’s expense, to undertake appropriate action to
prevent disclosure of the Records deemed confidential.


        (i)    In connection with an underwritten offering, the Company will
participate, to the extent reasonably requested by the managing Underwriter for
the offering or Investor, in customary efforts to sell the securities under the
offering, including, without limitation, participating in "road shows";
provided, however, that the Company shall not be obligated to participate in
more than one such offering in any 12-month period.


        The Company may require Investor to promptly furnish in writing to the
Company such information regarding the distribution of the Conversion Shares as
the Company may from time to time reasonably request and such other information
as may be legally required in connection with such registration including,
without limitation, all such information as may be requested by the Commission
or the NASD. The Company may exclude Investor from such registration if Investor
fails to provide such information.


        Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 4.3(f) hereof, Investor
will forthwith discontinue disposition of Conversion Shares pursuant to the
registration statement covering such Conversion Shares until Investor’s receipt
of the copies of the supplemented or amended prospectus contemplated by Section
4.3(f) hereof, and, if so directed by the Company, Investor will deliver to the
Company all copies, other than permanent file copies then in Investor’s
possession, of the most recent prospectus covering such Conversion Shares at the
time of receipt of such notice. In the event the Company shall give such notice,
the Company shall extend the period during which such registration statement
shall be maintained effective (including the period referred to in Section
4.3(a) hereof) by the number of days during the period from and including the
date of the giving of notice pursuant to Section 4.3(f) hereof to the date when
the Company shall make available to the Investor a prospectus supplemented or
amended to conform with the requirements of Section 4.3(f) hereof.

       

--------------------------------------------------------------------------------

 



      4.4    Registration Expenses. In connection with the Demand Registrations
pursuant to Section 4.1 hereof and any Piggy-Back Registrations under Section
4.2 hereof, the Company shall pay the following registration expenses incurred
in connection with the registration thereunder (the "Registration Expenses"):
(i) all registration and filing fees, (ii) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Conversion Shares),
(iii) processing, duplicating and printing expenses, (iv) the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (v) the fees and
expenses incurred in connection with the listing of the Conversion Shares, (vi)
reasonable fees and disbursements of counsel for the Company and customary fees
and expenses for independent certified public accountants retained by the
Company (including the expenses of any comfort letters or costs associated with
the delivery by independent certified public accountants of a comfort letter or
comfort letters requested but not the cost of any audit other than a year end
audit), (vii) the reasonable fees and expenses of any special experts retained
by the Company in connection with such registration, (viii) reasonable fees and
expenses of one firm of counsel for the Investor, and (ix) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities. The Company shall have no obligation to pay any underwriting fees,
discounts or commissions attributable to the sale of Conversion Shares, or the
cost of any special audit required, such costs to be borne by the Investor.


      4.5    Indemnification.

 
           (a)    The Company shall, to the full extent permitted by law,
indemnify and hold harmless Investor, its Affiliates, partners, officers,
directors, employees and agents, and each person, if any, who controls or is
under common control with Investor within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act of 1934, together with the
partners, officers, directors, employees and agents of such controlling person
(collectively, the "Controlling Persons"), from and against any loss, claim,
damage, liability, reasonable attorneys’ fees, cost or expense and costs and
expenses of investigating and defending any such claim, joint or several, and
any action in respect thereof (collectively, the "Damages") to which Investor,
its partners, officers, directors, employees and agents, and any such
Controlling Person may become subject under the Securities Act or otherwise,
insofar as such Damages (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Conversion Shares or any
amendment or supplement thereto, or arises out of, or are based upon, any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or any
violation by the Company of any federal or state securities laws or any rule or
regulation thereof, except insofar as the same are based upon information
furnished in writing to the Company by Investor expressly for use therein, and
shall reimburse the Investor, its Affiliates, partners, officers, directors,
employees and agents, and each such Controlling Person for any legal and other
expenses reasonably incurred by Investor, its Affiliates, its partners,
officers, directors, employees and agents, or any such Controlling Person in
investigating or defending or preparing to defend against any such Damages or
proceedings; provided, however, that the Company shall not be liable to Investor
to the extent that any such

       

--------------------------------------------------------------------------------

 

Damages (or action or proceeding in respect thereof) arise out of or are based
upon an untrue statement or omission made in any preliminary prospectus if (i)
Investor failed to send or deliver a copy of the final prospectus with or prior
to the delivery of written confirmation of the sale by the Investor to the
person asserting the claim from which such Damages arise, and (ii) the final
prospectus would have corrected such untrue statement or such omission;
provided, further, however, that the Company shall not be liable to any Investor
in any such case to the extent that any such Damages arise out of or are based
upon an untrue statement or omission in any prospectus if (x) such untrue
statement or omission is corrected in an amendment or supplement to such
prospectus, and (y) having previously been furnished by or on behalf of the
Company with copies of such prospectus as so amended or supplemented, Investor
thereafter fails to deliver such prospectus as so amended or supplemented prior
to or concurrently with the sale of a Conversion Shares to the person asserting
the claim from which such Damages arise. The Company also agrees to indemnify
any Underwriters of the Conversion Shares, their officers and directors and each
person who controls such Underwriters on substantially the same basis as that of
the indemnification of the Investor provided in this Section 4.5(a).


            (b)    Investor shall, to the full extent permitted by law,
indemnify and hold harmless the Company, its officers, directors, employees and
agents and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the partners, officers, directors, employees and agents of such controlling
person, to the same extent as the foregoing indemnity from the Company to the
Investor, but only to the extent the Company’s or such person’s Damages are
attributable to the information related to the Investor, or its plan of
distribution, furnished in writing by Investor or on Investor’s behalf expressly
for use in any registration statement or prospectus relating to the Conversion
Shares, or any amendment or supplement thereto, or any preliminary prospectus
and the aggregate amount which may be recovered from Investor pursuant to the
indemnification provided for in this Section 4.5(a) in connection with any
registration and sale of Conversion Shares shall be limited to the net proceeds
received by Investor from the sale of such Conversion Shares. In case any action
or proceeding shall be brought against the Company or its officers, directors,
employees or agents or any such controlling person or its officers, directors,
employees or agents, in respect of which indemnity may be sought against
Investor, Investor shall have the rights and duties given to the Company, and
the Company or its officers, directors, employees or agents, or such controlling
person, or its officers, directors, employees or agents, shall have the rights
and duties given to Investor under the preceding paragraph. Investor also agrees
to indemnify and hold harmless any Underwriters of the Conversion Shares, their
officers and directors and each person who controls such Underwriters on
substantially the same basis as that of the indemnification Investor provides to
the Company provided in this Section 4.5(b); provided that the aggregate
recovery that the Company and any Underwriters can recover from Investor
pursuant to this Section 4.5(b) cannot exceed the net proceeds received by
Investor from the sale of Conversion Shares. The Company shall be entitled to
receive indemnities from Underwriters, selling brokers, dealer managers and
similar securities industry professionals participating in the distribution, to
the same extent as provided above, with respect to information so furnished in
writing by such persons specifically for inclusion in any prospectus or
registration statement; provided, however, that if the Company does not receive
such indemnities, the Company will not be relieved of its duties and obligations
hereunder.

       

--------------------------------------------------------------------------------

 

            (c)    Promptly after receipt by any person in respect of which
indemnity may be sought pursuant to Section 4.5(a) or 4.5(b) (an "Indemnified
Party") of notice of any claim or the commencement of any action, the
Indemnified Party shall, if a claim in respect thereof is to be made against the
Person against whom such indemnity may be sought (an "Indemnifying Party"),
notify the Indemnifying Party in writing of the claim or the commencement of
such action; provided, however, that the failure to notify the Indemnifying
Party shall not relieve it from any liability which it may have to an
Indemnified Party otherwise than under Section 4.5(a) or 4.5(b) and except to
the extent of any actual prejudice resulting therefrom. If any such claim or
action shall be brought against an Indemnified Party, and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall be entitled to
participate therein, and, to the extent that it wishes, jointly with any other
similarly notified Indemnifying Party, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the Indemnified Party
shall have the right to employ separate counsel to represent the Indemnified
Party and its controlling Persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Indemnified Party
against the Indemnifying Party, but the fees and expenses of such counsel shall
be for the account of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) in the reasonable judgment of the Company and such Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interest between them, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such claim or action or separate but substantially similar or related
claims or actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all Indemnified Parties, or for fees and expenses that are not
reasonable. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any claim or pending or
threatened proceeding in respect of which the Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.
Whether or not the defense of any claim or action is assumed by the Indemnifying
Party, such Indemnifying Party will not be subject to any liability for any
settlement made without its consent, which consent will not be unreasonably
withheld.


            (d)    If the indemnification provided for in this Section 4.5 is
unavailable to the Indemnified Parties in respect of any Damages referred to
herein, then each Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Damages (i) as between the Company and the Investor on the
one hand and the Underwriters on the other, in such proportion as is appropriate
to reflect the relative benefits received by the Company and the Investor on the
one hand and the Underwriters on the other from the offering of the Conversion
Shares, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect

       

--------------------------------------------------------------------------------

 

not only the relative benefits but also the relative fault of the Company and
the Investor on the one hand and of the Underwriters on the other in connection
with the statements or omissions which resulted in such Damages, as well as any
other relevant equitable considerations, and (ii) as between the Company on the
one hand and Investor on the other, in such proportion as is appropriate to
reflect the relative fault of the Company and Investor in connection with such
statements or omissions, as well as any other relevant equitable considerations.
The relative benefits received by the Company and the Investor on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total proceeds from the offering (net of underwriting discounts and
commissions but before deducting expenses) received by the Company and the
Investor bear to the total underwriting discounts and commissions received by
the Underwriters, in each case as set forth in the table on the cover page of
the prospectus. The relative fault of the Company and the Investor on the one
hand and of the Underwriters on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Investor or by the Underwriters. The
relative fault of the Company on the one hand and Investor on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.


            The Company and Investor agree that it would not be just and
equitable if contribution pursuant to this Section 4.5(d) were determined by pro
rata allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. The
amount paid or payable by an Indemnified Party as a result of the Damages
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 4.5(b), no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Conversion Shares
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages which such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, and Investor shall not be required to contribute any amount
in excess of the amount by which the total price at which the Conversion Shares
were offered to the public (less underwriting discounts and commissions) exceeds
the amount of any damages which Investor has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.


    5.    Successors and Assigns. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the respective successors, assigns,
heirs, executors and administrators of the parties hereto. Investor may not
transfer either the Series A Stock or its rights hereunder to any party without
the prior written consent of the Company; provided, however, that no such

       

--------------------------------------------------------------------------------

 

consent will be required with respect to a transfer of Series A Stock (or rights
hereunder) to an Affiliate of Investor.
 
    6.    Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:


If to Investor:


c/o Apax Partners, Inc.
2180 Sand Hill Road
Menlo Park, CA 94025


with a copy to:  Robert M. Friedman, Esq.
Swidler Berlin Shereff Friedman, LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Tel: (212) 891-9310
Fax: (212) 891-9598

 
If to Company:
Audible, Inc.
65 Willowbrook Blvd.
Wayne, NJ 07470
Attn: Chief Executive Officer    
Telephone No.: (973) 890-4070
Facsimile No.: (973) 890-2442


with a copy to:
Edwin M. Martin, Jr., Esq.
Piper Rudnick LLP
1775 Wiehle Avenue, Suite 400
Reston, VA 20190
Telephone No.: (703) 773-4213
Facsimile No.: (703) 773-5000


    Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section 6.

       

--------------------------------------------------------------------------------

 

    7.    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.
 
    8.    Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Investor. No waivers of or exceptions to
any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
 
    9.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.
 
    10.    Headings. The headings of the sections, subsections, and paragraphs
of this Agreement have been added for convenience only and shall not be deemed
to be a part of this Agreement.
 
    11.    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.
 
    12.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law or conflicts of law provisions thereof.
 
{ Signatures on begin on the following page }

       

--------------------------------------------------------------------------------

 

    In Witness Whereof, the parties hereto have executed this Investor Rights
Agreement as of the date set forth in the first paragraph hereof.
 
   


Audible, Inc.
 
By: ___________________________                         
Name:
Title:


Apax Excelsior VI, L.P.


By: Apax Excelsior VI Partners, L.P.,
   Its General Partner
By: Apax Managers, Inc.
   Its General Partner


By: ___________________________
Name:
Title:


Apax Excelsior VI-A, C.V.


By: Apax Excelsior VI Partners, L.P.,
   Its General Partner
By: Apax Managers, Inc.
   Its General Partner


By: ___________________________
      Name:
      Title:    


{ Signatures on begin on the following page }

       

--------------------------------------------------------------------------------

 



Apax Excelsior VI-B, C.V.


By: Apax Excelsior VI Partners, L.P.,
   Its General Partner
By: Apax Managers, Inc.
   Its General Partner


By: ___________________________
Name:
Title:


Partricof Private Investment Club III, L.P.


By: Apax Excelsior VI Partners, L.P.,
   Its General Partner
By: Apax Managers, Inc.
   Its General Partner


By: ___________________________
Name:
Title: